The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION
Claims 6, 8, 33, 38-40 and 42 are pending in the Claim Set filed 1/28/2021.
Claims 1-5, 7, 9-32, 34-37, 41 and 43-36 are cancelled.
Claims 6, 8, 33, 38-40 and 42 are for examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 6 and 39 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baig et al (US20040146466, of record) [Baig] in view of Oh et al (Antibacterial Effect of Oral rinse containing phytosphingosine, Key Engineering Materials, Vol.342-343, p.941, July, 7, 2007, of record) [Oh] is maintained. The rejection is repeated below.
Regarding claims 6 and 39,

Baig differs from the claims in that the documents do not teach that the composition comprises phytosphingosine or a conjugate of phytosphingosine.
However, Oh cures the deficiency. 
Oh teaches phytosphingosine is known to inhibit the growth of bacterial strains. Oh teaches the antibacterial activity and cytotoxicity of oral rinses comprising phytosphingosine (PS) (See Introduction, p.941). Oh teaches antibacterial activity of an oral rinse containing phytosphingosine (PS) was 99.62%, which was the strongest contact inhibition of Streptococcus mutans strain among tested groups including chlorhexidine (i.e., Hexamedan (HM) (Abstract; p.941; Table 1 on page 942; p.943, Fig.1; See entire document). Notably, Oh teaches that chlorhexidine may lead to color change of teeth (Discussion, p.944). Oh teaches that an oral rinse comprising PS has a higher antibacterial activity than other commercial products and lower cytotoxicity in human cell lines. In addition, PS showed higher anti-tumor activity than others, consequently, oral rinse containing phytosphingosine (PS) may be widely used for the healthy and the patients with oral cancers which is usually exposed in the oral cavity. (Conclusions, p.944).

Furthermore, it would have necessarily follow that a mouthrinse as taught by Baig and Oh, comprising phytosphingosine (PS) would provide a coating to form a barrier on the tooth resulting in treating the dental erosion in the subject. Moreover, this property would be the natural result of the combination of the prior art elements of Baig and Oh, as a whole. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by Baig and Oh, as a whole.

Response to Arguments
Applicants argue that Oh reports that cetylpyridinium chloride has the lowest ICS0 value against both SM and AA. Otherwise stated, Oh demonstrates that cetylpyridinium chloride has higher antibacterial activity than either chlorhexidine or phytosphingosine. Thus, as illustrated in this set of experiments, there is no motivation for one skilled in the art to specifically select phytosphingosine to include in Baig's composition because phytosphingosine did not have the highest antibacterial activity. Further, Applicants argue that any antimicrobial effects of a composition comprising "natural antibiotics" and phytosphingosine cannot be attributed solely to phytosphingosine as "natural antibiotics" would certainly
impart antimicrobial activity.Applicants argue that MIC experiments demonstrated that cetylpyridinium chloride has higher antibacterial activity than either chlorhexidine or phytosphingosine and is thus the superior antimicrobial. Applicanst argue that nothing in Oh, or the other cited references, teach or suggest that phytosphingosine adsorbs onto teeth, forming a protective barrier, and further, that this protective barrier treats dental erosion. Further, the claim also requires "treating ... in a subject in need thereof', which further distinguishes the difference between preventing and treating as the present method is specifically directed to subjects already having dental erosion and treating the present dental erosion. Thus, the subject population is limited to only those individuals who need to be treated for dental erosion (or rather, who already have dental erosion). Therefore, it is clear the recited "a subject in need thereof' is a sub-population.

Applicant’s arguments have been fully considered but they are not persuasive, because Oh teaches that phytosphingosine (PS) has a higher antibacterial activity than chlorhexidine wherein Baig teaches oral care products, for example, a mouthrinse comprising chlorhexidine. Despite Applicant’s argument that Oh teaches cetylpyridinium chloride has higher antibacterial activity, however, that does not teach away from using phytosphingosine as taught by Oh in a mouthrinse. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product 
The rejection of claim 8 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baig et al (US20040146466, of record) [Baig] in view of Oh et al (Antibacterial Effect of Oral rinse containing phytosphingosine, Key Engineering Materials, Vol.342-343, p.941, July, 7, 2007, of record) [Oh] as applied to claims 6 and 39 above and further in view of Li et al (Repair of enamel by using hydroxyapatite nanoparticles as the building blocks, J. of Materials Chemistry, p.4079, 2008, of record) is maintained. The rejection is repeated below.
Baig and Oh, as a whole, differ from the claims in that the documents do not teach that the surface is also contacted with hydroxyapatite nanoparticles.
However, Li cures the deficiency.
Regarding claim 8,
Li teaches hydroxyapatite nanoparticles (HAP) repair enamel (Title; Abstract; See entire document). Moreover, Li teaches that the prevention of enamel erosion is enhanced by hydroxyapatite nanoparticles.
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the oral compositions, e.g., mouthwashes, comprising phytosphingosine (PS) as taught by Baig and Oh, as a whole, in accordance with the teachings of Li. One 
From the teachings of references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention.
Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by Baig, Oh and Li, as a whole.

Response to Arguments
Applicants argue that Li does not cure the above described deficiency of Baig and Oh. 

Applicant’s arguments have been fully considered but they are not persuasive, because the purpose of including the teachings of Li is to make obvious to include hydroxyapatite nanoparticles (HAP) in the oral care products as taught by Biag and Oh, as a whole. Accordingly, Li teaches that the prevention of enamel erosion is enhanced by hydroxyapatite nanoparticles, so that those of ordinary skill in the art would have clearly recognized and would have been motivated to further include 

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The rejection of claims 33, 40 and 42 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al (USP 5900246, of record) [Lambert] in view of Oh et al (Antibacterial Effect of Oral rinse containing phytosphingosine, Key Engineering Materials, Vol.342-343, p.941, July, 7, 2007, of record) [Oh] is maintained. The rejection is repeated below.
Regarding claims 33, 40 and 42,
Lambert teaches that prosthetic articles having polyurethane coatings with biologically active compounds, e.g., sphingosine (Abstract; col.3, lns.22-32; col.6, lns.11-19, 24-25; See entire document). Lambert teaches substrates suitable 
Lambert differs from the claims in that the documents do not teach that the composition comprises phytosphingosine or a conjugate of phytosphingosine.
However, Oh cures the deficiency.
Oh teaches phytosphingosine is known to inhibit the growth of bacterial strains. In particular, Oh teaches the antibacterial activity and cytotoxicity of oral rinses comprising phytosphingosine (PS) (See Introduction, p.941). Moreover, Oh teaches antibacterial activity of an oral rinse containing phytosphingosine (PS) was 99.62%, which was the strongest contact inhibition of Streptococcus mutans strain among tested groups (Abstract; p.941; Table 1 on page 942; p.943, Fig.1; See entire document). Notably, Oh teaches that an oral rinse comprising PS has a higher antibacterial activity than other commercial products and lower cytotoxicity in human cell lines. In addition, PS showed higher anti-tumor activity than others, consequently, oral rinse containing phytosphingosine (PS) may be widely used for the healthy and the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition as taught by Lambert in accordance with the teaching of Oh in order to provide a prosthetic article, e.g., contact lenses, comprising phytosphingosine (PS) in accordance with the teachings of Oh. One skilled in the art would have been motivated to do so because Oh teaches phytosphingosine (PS) has a higher antibacterial activity than other commercial products and lower cytotoxicity in human cell lines.
Furthermore, it would have necessarily follow that a coating for prosthetic article would form a barrier on the tooth resulting in reduced or prevention of bacterial adhesive to the surface of the article, e.g., contact lenses. This property would be the natural result of the combination of the prior art elements of Lambert and Oh, as a whole. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination of prior art elements." PAR Pharm., Inc. v. TWI Pharms., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) (quoting In re Oelrich, 666 F.2d 578,581 (CCPA 1981)). Lack of recognition of the inherency by those skilled in the art is thus not dispositive. Moreover, phytosphingosine (PS) would inherently reduce or prevent bacterial adhesion to the 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of skill in the art at the time the claimed invention was made, as evidenced by Lambert and Oh, as a whole.
The rejection of claim 38 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lambert et al (USP 5900246, of record) [Lambert] in view of Oh et al (Antibacterial Effect of Oral rinse containing phytosphingosine, Key Engineering Materials, Vol.342-343, p.941, July, 7, 2007, of record) [Oh] as applied to claims 33, 40 and 42 above and further in view of Li et al (Repair of enamel by using hydroxyapatite nanoparticles as the building blocks, J. of Materials Chemistry, p.4079, 2008, of record) is maintained. The rejection is repeated below.

However, Li cures the deficiency.
Regarding claim 38,
Li teaches hydroxyapatite nanoparticles (HAP) repair enamel (Title; Abstract; See entire document). Moreover, Li teaches that the prevention of enamel erosion is enhanced by hydroxyapatite nanoparticles.
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the oral compositions, e.g., mouthwashes, comprising phytosphingosine (PS) as taught by Baig and Oh, as a whole, in accordance with the teachings of Li. One skilled in the art would have been motivated to do so to provide an antimicrobial formulation comprising phytosphingosine and HAP that would provide enhanced resistance and protection against dental erosion as taught by Li.
From the teachings of references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention.
Therefore, in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one 

Response to Arguments
Applicants argue that Lambert teaches coatings of prosthetic articles, nowhere does Lambert teach a coating of a prosthetic article to reduce or prevent bacterial adhesion. In contrast, Lambert is directed to polyurethane coatings with biologically active compounds incorporated within the interstices of the polymer. Lambert teaches that after long term exposure of a prosthetic article of the invention to physiological conditions, the biologically active compound is slowly released by the treated polymer. Thus, Lambert's coating is a means to deliver biologically active agents over time at the site of the prosthetic but does not teach or suggest reduction or prevention of bacterial adhesion. Applicants argue that the Examiner asserts that it would have necessarily follow that a coating for prosthetic article would form a barrier on the tooth resulting in reduced or prevention of bacterial adhesive to the surface of the article, e.g., contact lenses". Applicant argue that this is an impermissible use of hindsight. It is clear to a skilled person that the prevention of adherence on a surface (e.g., by forming a physical barrier) is quite different from the reduction of bacteria growth in solution. Applicants argue that the claimed sphingosine compounds bind surfaces and form a long-lasting barrier. Applicant argue that it is unclear how and/or why one skilled in the art would purportedly be motivated to modify prosthetic articles having polyurethane coatings with sphingosine as taught in Lambert with a compound taught in Oh as useful for oral rinse, much less applying this composition to contact lens.

Applicant’s arguments have been fully considered but they are not persuasive because it would have been obvious for one of ordinary skill in at the time of the invention to modify the composition as taught by Lambert in view of Oh. The normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to substitute 

Applicant’s arguments have been fully considered but they are not persuasive because any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from appellant's disclosure, such a reconstruction is proper. In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Further, the teachings of cited references were known and available to one of ordinary skill in the art at the time of the claimed invention and to combine these references to provide improved methods comprising the use of phytosphingosine as an antibacterial agent is well within the purview of an ordinary artisan.

Conclusions
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626